Exhibit 10.32

Form of

IFF 20[    ] EQUITY CHOICE PROGRAM

Restricted Stock Units Agreement

2010 Stock Award and Incentive Plan, as amended (the “Plan”)

This Restricted Stock Units Agreement (the “Agreement”), which includes the IFF
20[    ] Equity Choice Confirmation Statement (the “Confirmation Statement”),
the Terms and Conditions of Restricted Stock Units (the “Terms and Conditions”)
and the Addendum to the Terms and Conditions of the Restricted Stock Units (the
“Addendum”), confirms the grant on the Grant Date by INTERNATIONAL FLAVORS &
FRAGRANCES INC., a New York corporation (the “Company”), to you (the “Employee”)
of the number of Restricted Stock Units (the “Units”) set forth in the row
labeled “Restricted Stock Units (RSUs)” under the column labeled “Total
Shares/Units/Rights Awarded” in the Confirmation Statement. Employee is being
granted the Units as a consequence of the commercial relationship between the
Company and the Company’s subsidiary or affiliate that employs Employee
(“Employer”). The “Total Units” and “Grant Date” are set forth in the
Confirmation Statement.

All Units will vest on [            ], 20[    ] (the “Vesting Date”), if not
previously forfeited. In addition, the Units will become immediately vested upon
a Change in Control or upon the occurrence of certain events relating to
Employee’s Termination of Employment in accordance with Section 4 of the Terms
and Conditions.

Except as otherwise provided in the Terms and Conditions, the Units granted
hereunder will be settled by delivery of one share of the Company’s Common Stock
for each Unit being settled. Such settlement shall occur promptly on or
following the vesting (the lapse of the risk of forfeiture) of each Unit as
specified above, subject to Section 6. Any reference in this Agreement to
settlement “promptly” upon a [Vesting Date] requires that shares of Common Stock
be delivered no more than 60 days after the Vesting Date (or within fourteen
days following certain vesting events, as specified below).

* * * * * * *

The Units are granted under Section 6(e) of the 2010 Stock Award and Incentive
Plan (the “Plan”), and are subject to the terms and conditions of the Plan and
this Agreement, including the Terms and Conditions of Restricted Stock Units
attached hereto. The number of Units and the kind of shares of Common Stock
deliverable in settlement of Units are subject to adjustment in accordance with
Section 5 hereof and Section 11(c) of the Plan.

Employee acknowledges and agrees that (i) the Units are nontransferable, except
as provided in Section 3 hereof and Section 11(b) of the Plan, (ii) the Units,
and certain amounts of income realized upon settlement of Units, are subject to
forfeiture in the event Employee fails to meet applicable requirements relating
to non-competition, confidentiality, non-solicitation of customers, suppliers,
business associates, employees and service providers, non-disparagement and
cooperation in litigation with respect to the Company and its subsidiaries and
affiliates, and financial reporting, as set forth in Section 7 hereof and
Section 10 of the Plan, (iii) the Units are subject to forfeiture in the event
of Employee’s Termination of Employment in certain circumstances prior to
vesting, as specified in Section 4 hereof, (iv) sales of shares of Common Stock
delivered in settlement of the Units will be subject to the Company’s policies
regulating trading by employees, and (v) a copy of the Plan and related
prospectus have previously been delivered to Employee, are being delivered to
Employee or are available as specified in Section 1 hereof. In addition, and
without limiting the foregoing, Employee consents, acknowledges and agrees that,
as a condition to the grant of Units hereunder, Section 10(d) of the Plan, which
relates to forfeitures of Awards (as defined in the Plan) in the event of
financial reporting misconduct, will apply to the Units granted hereunder as
well as to any other Awards that may have been granted to Employee prior to the
Grant Date set forth above. The grant of Units under the Plan is a one-time



--------------------------------------------------------------------------------

benefit and does not create any contractual or other right to receive a grant of
restricted stock units, stock options or benefits in lieu of restricted stock
units or stock options in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the form of award, the number of shares of Common Stock covered by the
award and the vesting provisions.

BY ELECTRONICALLY ACCEPTING THE AWARD, EMPLOYEE AGREES TO BE BOUND BY THE
PROVISIONS OF THE PLAN, THE AGREEMENT, THE TERMS AND CONDITIONS AND THE
CONFIRMATION STATEMENT. EMPLOYEE HAS REVIEWED THE PLAN, THE AGREEMENT, THE TERMS
AND CONDITIONS AND THE CONFIRMATION STATEMENT IN THEIR ENTIRETY, HAS HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND
FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THE AGREEMENT, THE TERMS
AND CONDITIONS AND THE CONFIRMATION STATEMENT. EMPLOYEE HAS BEEN PROVIDED WITH A
COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE
TAX SUPPLEMENT TO THE U.S. PROSPECTUS FOR EMPLOYEE’S COUNTRY OF EMPLOYMENT.
EMPLOYEE HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS
OR INTERPRETATIONS OF THE COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN,
THE AGREEMENT, THE TERMS AND CONDITIONS AND THE CONFIRMATION STATEMENT.

* * * * * * *



--------------------------------------------------------------------------------

INTERNATIONAL FLAVORS & FRAGRANCES INC.

2010 Stock Award and Incentive Plan

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

The following Terms and Conditions apply to the Units granted to Employee by
INTERNATIONAL FLAVORS & FRAGRANCES INC. (the “Company”), as specified in the
Restricted Stock Units Agreement (of which these Terms and Conditions form a
part). Employee is being granted the Units as a consequence of the commercial
relationship between the Company and the Company’s subsidiary or affiliate that
employs Employee (“Employer”). Certain terms of the Units, including the number
of Units granted, vesting date(s) and settlement date, are set forth on the
preceding pages.

1. General. The Units are granted to Employee under the Company’s 2010 Stock
Award and Incentive Plan, as amended (the “Plan”), a copy of which is available
for review, along with other documents constituting the “prospectus” for the
Plan, on the Company’s intranet site at One IFF/Corporate/Law Department. All of
the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in these Terms and
Conditions but not defined herein shall have the same meanings as defined in the
Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of the Units, Employee agrees to be bound by all of the
terms and provisions of the Plan (as presently in effect or later amended), the
rules and regulations under the Plan adopted from time to time, and the
decisions and determinations of the Company’s Compensation Committee (the
“Committee”) made from time to time, provided that no amendment or other change
to the Plan or a current rule, regulation or Committee decision or determination
shall materially and adversely affect the rights of the Employee with respect to
outstanding Units without the consent of Employee.

2. Account for Employee. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units.

3. Nontransferability. Until Units are settled in accordance with the terms of
these Terms and Conditions, Employee may not transfer Units or any rights
hereunder to any third party other than by will or the applicable laws of
descent and distribution, except for transfers to a Beneficiary upon death of
Employee or otherwise if and to the extent permitted by the Company and subject
to the conditions under Section 11(b) of the Plan.

4. Termination Provisions. The following provisions will govern the vesting and
forfeiture of the Units in the event of Employee’s Termination of Employment (as
defined below), provided that the Committee retains its powers to accelerate
vesting or modify these terms, subject to the consent of Employee in the case of
a modification materially adverse to Employee and subject to Section 10(a)
hereof:

(a) Termination by the Employer for Cause or Resignation by the Employee. In the
event of Employee’s Termination of Employment due to his or her voluntarily
resignation (other than a Normal or Early Retirement governed by clause (b) or
(c) below) or Termination of Employment by the Employer for Cause (as defined
below), all unvested Units will be immediately forfeited.

(b) Disability or Normal Retirement. In the event of Employee’s Termination of
Employment due to Disability (as defined below) or Normal Retirement (as defined
below), Employee’s unvested Units will not be forfeited, but will remain
outstanding and will become vested at the Applicable Vesting Date (as defined
below) as though Employee had not had such a Termination of Employment; provided
that Employee shall forfeit the unvested Units if during the period following
Termination of Employment up to the date of vesting Employee engages in activity
that results in a Forfeiture Event set forth in Section 10 of the Plan. Upon
vesting, such



--------------------------------------------------------------------------------

Units will be settled promptly, provided that if vesting occurs at an Applicable
Vesting Date earlier than the Vesting Date, settlement will occur within
fourteen (14) days after the vesting date. Employee acknowledges that the
Committee has relied on the discretion granted to it under Section 10(d) of the
Plan in requiring forfeiture upon occurrence of a Forfeiture Event during the
applicable period following Termination of Employment.

(c) Termination by the Employer Not for Cause or Early Retirement. In the event
of Employee’s Termination of Employment by the Employer not for Cause or
Employee’s Early Retirement, the following rules apply:

 

  •  

A pro rata portion of Employee’s then unvested Units will not be forfeited, but
will remain outstanding and will become vested at the Applicable Vesting Date as
though Employee had not had such a Termination of Employment. This pro rata
portion will be determined by multiplying the number of unvested Units by a
fraction the numerator of which is the number of days from the Grant Date to the
date of Employee’s Termination of Employment and the denominator of which is
1,066; provided that Employee shall forfeit such unvested Units if before the
date of vesting Employee engages in activity that results in a Forfeiture Event
set forth in Section 10 of the Plan. Employee acknowledges that the Committee
has relied on the discretion granted to it under Section 10(d) of the Plan in
requiring forfeiture upon occurrence of a Forfeiture Event during the applicable
period following Termination of Employment.

 

  •  

Employee’s Units that had not become vested before such Termination of
Employment and which are not included in the pro rata portion subject to
continued vesting will be immediately forfeited.

 

  •  

Upon vesting of the Units included in the pro rata portion subject to continued
vesting, such Units will be settled promptly, provided that if vesting occurs at
an Applicable Vesting Date earlier than the Vesting Date, settlement will occur
within fourteen (14) days after the vesting date.

(d) Death. In the event of Employee’s Termination of Employment due to death or
the death of Employee following Termination of Employment but prior to vesting
of Units not otherwise forfeited hereunder, Employee’s unvested Units will not
be forfeited but will become immediately vested and settled by delivery of
shares to the executor of Employee’s estate or other person legally entitled to
such delivery.

(e) Certain Definitions. The following definitions apply for purposes of this
Agreement:

(i) “Applicable Vesting Date” means March 1 of the year following the year in
which Termination of Employment governed by Section 4(b) or (c) above occurred
or, if earlier, the Vesting Date.

(ii) “Cause” has the meaning as defined in the Company’s Executive Separation
Policy or any successor policy thereto, as in effect at the time of Employee’s
Termination of Employment.

(iii) “Disability” means a disability entitling Employee to long-term disability
benefits under the Employer’s or the Company’s long-term disability policy as in
effect at the date of Employee’s Termination of Employment, upon written
evidence of such total disability from a medical doctor in a form satisfactory
to the Company or the Employer.

(iv) “Early Retirement” means Termination of Employment by either the Company or
Employee after Employee has attained age 55 and before he or she has attained
age 62 if at the time of such earlier retirement the Employee has ten or more
years in the employ of the Employer, the Company or another subsidiary of the
Company.

(v) “Normal Retirement” means Termination of Employment by either the Company or
Employee after Employee has attained age 62.



--------------------------------------------------------------------------------

(vi) “Termination of Employment” means the event by which Employee ceases to be
employed by the Employer, the Company or another subsidiary of the Company and,
immediately thereafter, is not employed by or providing substantial services to
any of the Company or a subsidiary of the Company. If Employee is granted a
leave of absence for military or governmental service or other purposes approved
by the Board, he or she shall be considered as continuing in the employ of the
Employer, the Company, or another subsidiary of the Company, for the purpose of
this subsection, while on such authorized leave of absence.

Notwithstanding anything to the contrary in the Plan or the Agreement, and for
purposes of clarity, any Termination of Employment shall be effective as of the
date the Employee’s active employment ends and shall not be extended by any
statutory or common law notice period.

(f) Certain Terminations Following a Change in Control. The provisions of
Section 9(a)(ii) of the Plan shall apply to the Units and, if Employee is a
participant under the Executive Separation Policy, the terms of that Policy
shall also apply to the Units. If this Section 4(f) would apply in the case of a
Termination of Employment otherwise governed by Section 4(a), (b) or (c) above,
the provisions of this Section 4(f) shall govern.

5. Dividends and Adjustments.

(a) Dividends. No dividends or dividend equivalents will be credited or paid on
any unvested Units. Units that, at the relevant dividend record date that occurs
before the issuance of shares of Common Stock in settlement of Units, previously
have been vested, shall be entitled to payments or credits equivalent to
dividends that would have been paid if the Units had been outstanding shares of
Common Stock at such record date. The form and timing of such payments will be
in the discretion of the Committee.

(b) Adjustments. The number of Units credited to Employee’s Account and/or the
property deliverable upon settlement of Units shall be appropriately adjusted,
in order to prevent dilution or enlargement of Employee’s rights with respect to
Units in connection with, or to reflect any changes in the number and kind of
outstanding shares of Common Stock resulting from, any corporate transaction or
event referred to in the first sentence of Section 11(c) of the Plan (this
provision takes precedence over Section 5(a) in the case of a large and
non-recurring cash dividend or any non-cash dividend).

(c) Risk of Forfeiture and Settlement of Units Resulting from Adjustments. Units
(and other property deliverable in settlement of Units) which directly or
indirectly result from adjustments to a Unit granted hereunder shall be subject
to the same risk of forfeiture (including additional forfeiture terms of
Section 10 of the Plan) as applies to the granted Unit and will be settled at
the same time as the granted Unit.

6. Code Section 409A Compliance. The Units are intended to constitute
“short-term deferrals” within the meaning of Treasury Regulation § 1.409A-1(b)
under Section 409A of the Internal Revenue Code (the “Code”). If, however, any
Units constitute a “deferral of compensation” under Code Section 409A, then,
other provisions of this Agreement notwithstanding (i) a distribution in
settlement of such Units to Employee triggered by a Termination of Employment
will occur only if the Termination constitutes a “separation from service”
within the meaning of Code Section 409A(a)(2)(A)(i) and, if at the time of such
separation from service Employee is a “specified employee” under Code
Section 409A(a)(2)(B)(i) and a delay in distribution is required in order that
Employee will not be subject to a tax penalty under Code Section 409A, such
distribution in settlement of Units will occur at the date six months after
Termination of Employment); and (ii) any rights of Employee or retained
authority of the Company with respect to such Units hereunder shall be
automatically modified and limited to the extent necessary so that Employee will
not be deemed to be in constructive receipt of income relating to the Units
prior to the distribution and so that Employee shall not be subject to any
penalty under Code Section 409A. In this regard, the Company shall have no
retained discretion to accelerate the settlement of such Units beyond that
permitted under Code Section 409A without triggering any tax penalty.



--------------------------------------------------------------------------------

7. Additional Forfeiture Provisions. Employee agrees that by signing these Terms
and Conditions and accepting the grant of the Units, the forfeiture conditions
set forth in Section 10 of the Plan shall apply to all Units hereunder and to
gains realized upon the vesting of the Units.

8. Employee Representations and Warranties Upon Settlement. As a condition to
the settlement of the Units, the Company or the Employer may require Employee to
make any representation or warranty to the Company or the Employer as may be
required under any applicable law or regulation, and to make a representation
and warranty that no Forfeiture Event has occurred or is contemplated within the
meaning of Section 10 of the Plan.

9. Other Terms Relating to Units.

(a) Fractional Units and shares of Common Stock. The number of Units credited to
Employee’s Account shall include fractional Units, if any, calculated to at
least three decimal places, unless otherwise determined by the Committee. Unless
settlement is effected through a third-party broker or agent that can
accommodate fractional shares of Common Stock (without requiring issuance of a
fractional share by the Company), upon settlement of the Units Employee shall be
paid, in cash, an amount equal to the value of any fractional share that would
have otherwise been deliverable in settlement of such Units. Notwithstanding the
foregoing, the Company may, in its sole discretion, settle the Units in the form
of: (1) a cash payment to the extent settlement in shares of Common Stock (A) is
prohibited under local law, (B) would require Employee, the Company or the
Employer to obtain the approval of any governmental and/or regulatory body in
Employee’s country of residence (and country of employment, if different), or
(C) is administratively burdensome; or (2) shares of Common Stock, but require
Employee to immediately sell such shares of Common Stock (in which case, these
Terms and Conditions shall provide the Company with the authority to issue sales
instructions in relation to such shares of Common Stock on Employee’s behalf).

(b) Mandatory Tax Withholding. Regardless of any action the Company and the
Employer take with respect to any or all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax–related withholding (“Tax-Related Items”),
Employee acknowledges that the ultimate liability for all Tax–Related Items
legally due by Employee is and remains Employee’s responsibility, and that the
Company and the Employer: (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Units, including the grant of the Units, the vesting of the Units, the
subsequent sale of any shares of Common Stock acquired pursuant to the Units and
the receipt of any dividends or dividend equivalents; and (b) do not commit to
structure the terms of the grant or any aspect of the Units to reduce or
eliminate Employee’s liability for Tax-Related Items. Unless otherwise
determined by the Committee, at the time of settlement, the Company will
withhold from any shares of Common Stock deliverable in settlement of the Units,
in accordance with Section 11(d) of the Plan, the number of whole shares of
Common Stock having a value as nearly as possible equal to the amount of
Tax-Related Items required to be withheld under applicable local laws and
regulations, and pay such amount in cash to the appropriate taxing authorities
(share withholding will be rounded to whole shares of Common Stock in accordance
with applicable accounting rules). Alternatively, the Company or the Employer
may, in its discretion, withhold any amount necessary to pay the Tax-Related
Items from Employee’s salary/wages or other amounts payable to Employee, with no
withholding in shares of Common Stock. In the event the withholding requirements
are not satisfied through the withholding of shares of Common Stock or through
the Employee’s salary/wages or other amounts payable to the Employee, no shares
of Common Stock will be issued upon vesting of the Units unless and until
satisfactory arrangements (as determined by the Company) have been made by
Employee with respect to the payment of any Tax–Related Items which the Company
and/or the Employer determines, in its sole discretion, must be withheld or
collected with respect to such Units. By accepting this grant of Units, Employee
expressly consents to the withholding of shares of Common Stock and/or cash as
provided for hereunder. All other Tax-Related Items related to the Units and any
shares of Common Stock delivered in payment thereof are Employee’s sole
responsibility.



--------------------------------------------------------------------------------

(c) Statements. An individual statement of each Employee’s Account may be issued
to each Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees. Any statement containing an error shall not, however, represent a
binding obligation to the extent of such error.

(d) Employee Consent. By signing these Terms and Conditions, Employee
voluntarily acknowledges and consents to the collection, use processing and
transfer of personal data as described in this Section 9(d). Employee is not
obliged to consent to such collection, use, processing and transfer of personal
data; however, failure to provide the consent may affect Employee’s ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Employee, including Employee’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock of stock or directorships
held in the Company, and details of all options or any other entitlement to
shares of Common Stock of stock awarded, canceled, purchased, vested, unvested
or outstanding in Employee’s favor (“Data”). The Company and/or its subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of Employee’s participation in the
Plan and the Company and/or any of its subsidiaries may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. Employee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Employee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on Employee’s behalf to a broker or other third party with whom Employee
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.
Employee may, at any time, review Data, require any necessary amendments to it
or withdraw the consents herein in writing by contacting the Company; however,
withdrawing consent may affect Employee’s ability to participate in the Plan.

(e) Voluntary Participation. Employee’s participation in the Plan is voluntary.
The value of the Units is an extraordinary item of compensation. As such, the
Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

(f) Consent to Electronic Delivery. EMPLOYEE HEREBY CONSENTS TO ELECTRONIC
DELIVERY OF THE PLAN, THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO
THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO EMPLOYEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON ITS
INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY THE
COMPANY IN ITS SOLE DISCRETION. THE COMPANY WILL SEND TO EMPLOYEE AN E-MAIL
ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS AVAILABLE ELECTRONICALLY FOR EMPLOYEE’S
REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN
DOCUMENT CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE COMPANY,
EMPLOYEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS
ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. EMPLOYEE WILL HAVE THE
RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST
FOR A PAPER COPY TO THE ADDRESS SPECIFIED IN SECTION 10(j) HEREOF. EMPLOYEE’S
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN
EFFECTIVE UNTIL THE EARLIER OF (I) THE TERMINATION OF EMPLOYEE’S PARTICIPATION
IN THE PLAN AND (II) THE WITHDRAWAL OF EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY
OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS THE
RIGHT AT ANY TIME TO WITHDRAW HIS OR HER CONSENT TO ELECTRONIC DELIVERY OF THE
PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF



--------------------------------------------------------------------------------

WITHDRAWAL TO THE ADDRESS SPECIFIED IN SECTION 10(j) HEREOF. IF EMPLOYEE
WITHDRAWS HIS OR HER CONSENT TO ELECTRONIC DELIVERY, THE COMPANY WILL RESUME
SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS
RECEIPT OF THE WITHDRAWAL NOTICE. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE IS ABLE
TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE THAT THE
PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION.

10. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Units, and supersedes any prior agreements or documents with respect
thereto. No amendment or alteration of these Terms and Conditions which may
impose any additional obligation upon the Company shall be valid unless
expressed in a written instrument duly executed in the name of the Company, and
no amendment, alteration, suspension or termination of these Terms and
Conditions which may materially impair the rights of Employee with respect to
the Units shall be valid unless expressed in a written instrument executed by
Employee.

(b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
or Employer for any period of time, or at any particular rate of compensation.
Employee expressly recognizes that (a) the Plan and the benefits Employee may
derive from participation in the Plan do not establish any rights between
Employee and the Employer or the Company, (b) the Plan and the benefits Employee
may derive from participation in the Plan are not part of the employment
conditions and/or benefits provided by the Employer, and (c) any modifications
or amendments of the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of Employee’s employment with the Employer. Employee acknowledges and agrees
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time, provided, however that any outstanding Units shall not be materially and
adversely affected. The grant of Units under the Plan is a one-time benefit and
does not create any contractual or other right to receive a grant of restricted
stock units, stock options or benefits in lieu of restricted stock units or
stock options in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the form of award, the number of shares of Common Stock covered by the
award and the vesting provisions.

(c) Compliance with Age Discrimination Rules. If Employee is a local national of
and employed in a country that is a member of the European Union, the grant of
the Units and the terms and conditions governing the grant of the Units are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of the grant of the Units is invalid
or unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.

(d) Unfunded Plan. Any provision for distribution in settlement of Employee’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Employee any right to, or claim against any,
specific assets of the Company, nor result in the creation of any trust or
escrow account for Employee. With respect to Employee’s entitlement to any
distribution hereunder, Employee shall be a general creditor of the Company.



--------------------------------------------------------------------------------

(e) English Language. Employee acknowledges and agrees that it is expressly
intended that the Plan, the Agreement, these Terms and Conditions and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Units, be in English. If Employee has received the Plan, the
Agreement, these Terms and Conditions or any other documents related to the
Units translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.

(f) Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the Units shall be subject to any special terms and conditions for
Employee’s country of residence (and country of employment, if different) set
forth in an addendum to these Terms and Conditions (an “Addendum”). Further, if
Employee transfers Employee’s residence and/or employment to another country
reflected in an Addendum to these Terms and Conditions at the time of transfer,
the special terms and conditions for such country will apply to Employee to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations or to facilitate the operation and
administration of the Units and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
Employee’s transfer). In all circumstances, any applicable Addendum shall
constitute part of these Terms and Conditions.

(g) Additional Requirements. The Company reserves the right to impose other
requirements on the Units, any shares of Common Stock acquired pursuant to the
Units, and Employee’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring Employee to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

(h) Private Placement. The grant of Units is not intended to be a public
offering of securities in Employee’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of the Units is not
subject to the supervision of the local securities authorities.

(i) Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS AGREEMENT
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING
CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW. The Units and the granting
thereof are subject to the Employee’s compliance with the applicable law of the
jurisdiction of Employee’s employment.

(j) Notices. Any notice to be given the Company under these Terms and Conditions
shall be addressed to the Company at 521 West 57th Street, New York, NY 10019,
attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.

(k) Repatriation; Compliance with Laws. Employee agrees, as a condition of the
grant of the Units, to repatriate all payments attributable to the Units and/or
cash acquired under the Plan (including, but not limited to, dividends, dividend
equivalents, and any proceeds derived from the sale of the shares of Common
Stock acquired pursuant to the Units) in accordance with all foreign exchange
rules and regulations applicable to Employee. In addition, Employee also agrees
to take any and all actions, and consents to any and all actions taken by the
Company and the Employer, as may be required to allow the Company and the
Employer to comply with all laws, rules and regulations applicable to Employee.
Finally, Employee agrees to take any and all actions as may be required to
comply with Employee’s personal legal and tax obligations under all laws, rules
and regulations applicable to Employee.

* * * * * * *